We do not think it is necessary to discuss again any matter which was covered by the foregoing opinion.
Appellee, the taxpayer, argues further that interest should not have been computed from March 15, 1945.
We are dealing with appellee's income tax for 1944. Section 409, Title 51, Code, makes the 15th of March next thereafter the date on or before which the tax must be paid unless there is an election to pay it in installments. If there is no such election, it is all due by the 15th of March. The assessment which was thereafter made was intended merely to fix the correct amount due March 15, 1945, and is effective as of that date.
Section 196, Title 51, Code, provides that all taxes becoming delinquent bear interest at the rate of six percent. This is an old statute. Section 3056, Code of 1923. Section 140, Title 51, by which this appeal is controlled, has provision indicating an intention that interest be paid on all delinquencies within its contemplation. See, also, section 883, Title 51, Code.
We think there is no question but that the legislature intended to put an interest charge on all delinquent taxes, whether they are ad valorem, license or other excises. We therefore are not disposed to modify the opinion in that respect.
The State, appellant, also asks us to add a penalty under section 886(h), Title 51, whereby it is provided that if any person be delinquent in the payment of any tax for more than thirty days after the due date thereof, there shall be collected a penalty of one percent per month for each month or fraction thereof that such tax remains delinquent.
Not now considering the fact that no such insistence was made on the original submission, we think it is without merit.
We do not think that statute was intended thus to penalize a taxpayer who has exercised his right of appeal taken within thirty days as authorized by section 140, Title 51.
Pending the appeal the supersedeas bond having been given as authorized by section 140, supra, the duty to pay immediately the tax was suspended, which therefore relieved the taxpayer of the penalty for not paying the tax in that period. We are not here concerned with its operation or effect in event the amount of our decree is not paid in thirty days thereafter.
The application for a rehearing is overruled.
BROWN, LIVINGSTON, LAWSON and STAKELY, JJ., concur.